SUR PETITION FOR REHEARING
Before GIBBONS, Chief Judge, SEITZ, WEIS, HIGGINBOTHAM, SLOVITER, BECKER, STAPLETON, MANSMANN, GREENBERG, HUTCHINSON, SCIRICA, COWEN, and GARTH, Circuit Judges.
SLOVITER, Circuit Judge.
The petition for rehearing filed by Appel-lees, Upper Darby Township, Upper Darby Township Police Department, Diane Miller, individually and as Police Officer-Matron of Upper Darby Township, Martin Kerns, individually and as Police Commissioner of Upper Darby Township, and James J. Ward, individually and as Mayor of Upper Darby Township, in the above-entitled case having been submitted to the judges who participated in the decision of this court and to all the other available circuit judges of the circuit in regular active service, and no judge who concurred in the decision having asked for rehearing, and a majority of the circuit judges of the circuit in regular active service not having voted for rehearing by the court in banc, the petition for rehearing is denied.
WEIS, HUTCHINSON, SCIRICA, and COWEN, Circuit Judges, would have granted rehearing.
GARTH, Circuit Judge, would grant the petition for panel rehearing for the reasons set forth in his following statement.